UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25070 LSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Indiana 35-1934975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 Main Street, Lafayette, Indiana 47901 (Address of principal executive offices) (Zip Code) (765) 742-1064 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer[]Accelerated filer[]Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 13, 2007 Common Stock, $.01 par value per share 1,557,999 shares LSB FINANCIAL CORP. INDEX PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Condensed Balance Sheets 1 Consolidated Condensed Statements of Income 2 Consolidated Condensed Statements of Changes in Shareholders’ Equity 3 Consolidated Condensed Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 INDEX TO EXHIBITS 23 PART IFINANCIAL INFORMATION Item 1. Financial Statements LSB FINANCIAL CORP. Consolidated Condensed Balance Sheets (Dollars in thousands, except per share data) September 30, 2007 December 31, 2006 (unaudited) Assets Cash and due from banks $ 1,448 $ 1,391 Short-term investments 5,852 8,336 Cash and cash equivalents 7,300 9,727 Available-for-sale securities 14,445 16,316 Loans held for sale 110 992 Total loans 300,972 319,469 Less: Allowance for loan losses (3,113 ) (2,770 ) Net loans 297,859 316,699 Premises and equipment, net 6,876 6,600 Federal Home Loan Bank stock, at cost 3,997 3,997 Bank owned life insurance 5,554 5,381 Interest receivable and other assets 8,740 8,688 Total Assets $ 344,881 $ 368,400 Liabilities and Shareholders’ Equity Liabilities Deposits $ 236,903 $ 255,304 Federal Home Loan Bank advances 71,118 76,618 Interest payable and other liabilities 2,028 1,638 Total liabilities 310,049 333,560 Commitments and Contingencies Shareholders’ Equity Common stock, $.01 par value Authorized - 7,000,000 shares Issued and outstanding 2007 - 1,565,999 shares, 2006 - 1,603,209 shares 15 15 Additional paid-in-capital 11,269 12,227 Retained earnings 23,539 22,623 Accumulated other comprehensive loss 9 (25 ) Total shareholders’ equity 34,832 34,840 Total liabilities and shareholders’ equity $ 344,881 $ 368,400 See notes to consolidated condensed financial statements. 1 LSB FINANCIAL CORP. Consolidated Condensed Statements of Income (Dollars in thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Interest and Dividend Income Loans $ 5,529 $ 5,737 $ 16,600 $ 16,866 Securities Taxable 135 108 427 331 Tax-exempt 70 47 194 144 Other 35 32 145 93 Total interest and dividend income 5,769 5,924 17,366 17,434 Interest Expense Deposits 2,005 1,963 6,065 5,804 Borrowings 924 869 2,621 2,396 Total interest expense 2,929 2,832 8,686 8,200 Net Interest Income 2,840 3,092 8,680 9,234 Provision for Loan Losses 180 318 920 718 Net Interest Income After Provision for Loan Losses 2,660 2,774 7,760 8,516 Non-interest Income Deposit account service charges and fees 486 439 1,371 1,312 Net gains on loan sales 37 65 174 172 Gain(loss) on sale of securities 0 0 0 0 Gain(loss) on sale other real estate owned (115 ) 5 (148 ) 7 Other 293 200 790 582 Total non-interest income 701 709 2,187 2,073 Non-Interest Expense Salaries and employee benefits 996 976 3,430 3,406 Net occupancy and equipment expense 320 325 990 905 Computer service 127 112 364 314 Advertising 77 55 229 184 Other 702 614 1,868 1,613 Total non-interest expense 2,222 2,082 6,881 6,422 Income Before Income Taxes 1,139 1,401 3,066 4,167 Provision for Income Taxes 422 534 1,120 1,564 Net income $ 717 $ 867 $ 1,946 $ 2,603 Basic Earnings Per Share $ 0.46 $ 0.53 $ 1.23 $ 1.62 Diluted Earnings Per Share $ 0.46 $ 0.53 $ 1.22 $ 1.61 Dividends Declared Per Share $ 0.25 $ 0.17 $ 0.65 $ 0.49 See notes to consolidated condensed financial statements. 2 LSB FINANCIAL CORP. Consolidated Condensed Statements of Changes in Shareholders’ Equity For the Nine Months Ended September 2007 and 2006 (Dollars in thousands) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Benefit Plans Compensation Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2006 $ 15 $ 10,565 $ 22,402 $ (71 ) $ (90 ) $ 32,821 Reclassification of unearned compensation upon adoption of SFAS 123(R) (22 ) 22 Comprehensive income Net income 2,603 2,603 Change in unrealized appreciation (depreciation) on available-for-sale securities, net of taxes 40 40 Total comprehensive income 2,643 5% stock dividend on common stock 1 2,074 (2,075 ) 0 Dividends on common stock, $0.49 per share (782 ) (782 ) Purchase and retirement of stock (22,575 shares) (1 ) (606 ) (607 ) Stock options exercised (2,548 shares) 38 38 Amortization of stock option compensation 19 19 Amortization of RRP expense 22 22 ESOP shares earned 149 37 186 Balance, September 30, 2006 $ 15 $ 12,239 $ 22,148 $ (12 ) $ (50 ) $ 34,340 Balance, January 1, 2007 $ 15 $ 12,227 $ 22,623 $ 0 $ (25 ) $ 34,840 Comprehensive income Net income 1,946 1,946 Change in unrealized appreciation (depreciation) on available-for-sale securities, net of taxes 34 34 Total comprehensive income 1,980 Dividends on common stock, $0.65 per share (1,030 ) (1,030 ) Purchase and retirement of stock (37,500 shares) (973 ) (973 ) Stock options exercised (290 shares) 4 4 Amortization of stock option compensation 11 11 Balance, September 30, 2007 $ 15 $ 11,269 $ 23,539 $ 0 $ 9 $ 34,832 See notes to consolidated condensed financial statements. 3 LSB FINANCIAL CORP. Consolidated Condensed Statements of Cash Flows (Dollars in thousands) (Unaudited) Nine months ended September 30, 2007 2006 Operating Activities Net income $ 1,946 $ 2,603 Items not requiring (providing) cash Depreciation 381 358 Provision for loan losses 920 718 Amortization of premiums and discounts on securities 11 39 Federal Home Loan Bank stock dividend 0 157 ESOP shares earned 0 186 Gain on sale of loans (162 ) (100 ) Loans originated for sale (129 ) (7,362 ) Proceeds on loans sold 1,173 7,128 Amortization of stock options 11 19 Changes in Interest receivable and other assets (189 ) (2,250 ) Interest payable and other liabilities 389 110 Net cash from operating activities 4,292 1,606 Investing Activities Purchases of available-for-sale securities (1,856 ) (4,540 ) Proceeds from maturities of available-for-sale securities 3,774 1,862 Net change in loans 17,920 11,887 Purchase of premises and equipment (657 ) (262 ) Purchase of life insurance policies 0 (2,500 ) Net cash from investing activities 19,181 6,447 Financing Activities Net change in demand deposits, money market, NOW and savings accounts 1,656 (4,209 ) Net change in certificates of deposit (20,057 ) (5,806 ) Proceeds from Federal Home Loan Bank advances 43,000 47,500 Repayment of Federal Home Loan Bank advances (48,500 ) (46,000 ) Proceeds from stock options exercised 4 38 Repurchase of stock (973 ) (607 ) Dividends paid (1,030 ) (782 ) Net cash from financing activities (25,900 ) (9,866 ) Increase (Decrease) in Cash and Cash Equivalents (2,427 ) (1,813 ) Cash and Cash Equivalents, Beginning of Period 9,727 9,384 Cash and Cash Equivalents, End of Period $ 7,300 $ 7,571 Supplemental Cash Flows Information Interest paid 8,787 8,183 Income taxes paid 1,095 1,375 Supplemental Non-Cash Disclosures Capitalization of mortgage servicing rights 12 72 See notes to consolidated condensed financial statements 4 LSB FINANCIAL CORP. Notes to Consolidated Financial Statements September 30, 2007 Note 1 - General The financial statements were prepared in accordance with the instructions for Form 10-Q and, therefore, do not include all of the disclosures necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America.These interim financial statements have been prepared on a basis consistent with the annual financial statements and include, in the opinion of management, all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of the results of operations and financial position for and at the end of such interim periods.All outstanding shares and per share figures have been adjusted to reflect a 5% stock dividend payable by LSB Financial Corp. (the “Company” or “LSB Financial”) to shareholders of record on October 6, 2006.The consolidated condensed balance sheet of LSB Financial Corp. as of December 31, 2006 has been derived from the audited consolidated balance sheet of LSB Financial Corp. as of that date. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2006 filed with the Securities and Exchange Commission.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Stock Options: Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123(R), Share-Based Payment (“SFAS 123R”).SFAS 123R addresses all forms of share-based payment awards, including shares under employee stock purchase plans, stock options, restricted stock and stock appreciation rights. SFAS 123R requires all share-based payments to be recognized as expense, based upon their fair values, in the financial statements over the vesting period of the awards.The Company has elected the modified prospective application method and, as a result, has recorded approximately $11,000 in compensation expense related to vested stock options less estimated forfeitures for the nine month period ended September 30, 2007 compared to $19,000 for the same period in 2006. Note 2 - Principles of Consolidation The accompanying financial statements include the accounts of LSB Financial, its wholly owned subsidiary Lafayette Savings Bank, FSB (“Lafayette Savings”), and Lafayette Savings’ wholly owned subsidiaries, LSB Service Corporation and Lafayette Insurance and Investments, Inc.All significant intercompany transactions have been eliminated upon consolidation. 5 Note 3 - Earnings per share Earnings per share are based upon the weighted average number of shares outstanding during the period.Diluted earnings per share further assume the issuance of any potentially dilutive shares.Unearned ESOP shares are not considered to be outstanding for the earnings per share computation.All shares were included in the diluted earnings per share calculation as their effect would be dilutive.The following table presents information about the number of shares used to compute earnings per share and the results of the computations: Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Weighted average shares outstanding (excluding unearned ESOP shares) 1,567,129 1,637,872 1,586,694 1,608,551 Shares used to compute diluted earnings per share 1,573,546 1,647,136 1,594,100 1,618,646 Earnings per share $ 0.46 $ 0.53 $ 1.23 $ 1.62 Diluted earnings per share $ 0.46 $ 0.53 $ 1.22 $ 1.61 Note 4 –
